DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner has considered Applicant’s response filed 2/11/2021 to the restriction requirement and the arguments have been found persuasive.  The restriction requirement is hereby withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow control unit”/”control unit” in claims 19-20, corresponding to “an automatic shut off valve, other valve(s), a backflow preventer” in ¶[0024]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the intermediate cell” (line 3) is unclear, as “at least one intermediate cell” is previously recited.  It is unclear if this is the same, or a different intermediate cell.
Regarding claims 12/19, the recitation “the valve” should read “the control valve” to provide consistent claim language.  It is unclear if this is the same valve, or a different valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heung (US6015041) in view of Griffith (US20140305951) and Bushko (US20050287407). 
	Regarding claim 1, Heung teaches a storage vessel (20; Fig. 1) comprising: the storage vessel defining a first port (32) that opens into the storage vessel; and a heat sink (26) disposed in the storage vessel and configured to reduce heat of the fluid during the fill of the storage vessel.
	Heung does not teach a plurality of storage cells arranged in series. 
	Griffith teaches a plurality of storage cells arranged in series (see cells 102 of tank 100; Fig. 1), in order to densely pack a gas storage vessel into an irregularly shaped volume (¶[0028]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the storage cells of Griffith, in order to densely pack a gas storage vessel into an irregularly shaped volume (¶[0028]).

Bushko teaches a fill conduit (31; Fig. 1-2) connected to the storage vessel (22) at the port and a valve (second valve 18) connected with the fill conduit and configured to control a supply of fluid through the fill conduit to fill the storage vessel, in order to control the flow of gas to the storage vessel (¶[0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the fill conduit and valve of Bushko, in order to control the flow of gas to the storage vessel (¶[0017]).
Regarding claim 3, Heung teaches the limitations of claim 1, and Heung further teaches the heat sink comprises a material (aluminum foam – Col. 2, lines 45-50) selected to have a specific heat capacity adequate to receive heat generated during fill of the storage vessel to maintain the fluid below a maximum temperature.
Regarding claim 4, Heung teaches the limitations of claim 1, and Bushko further teaches a temperature sensor (39) positioned to monitor heat in the storage vessel, wherein the valve (second valve 18 is capable of being operated in such a manner) is configured to modulate filling the storage vessel through the port when the heat is above a threshold temperature, wherein the threshold temperature is lower than the maximum temperature.
Regarding claim 5, Heung teaches the limitations of claim 1, and Heung further teaches

Regarding claim 7, Heung teaches the limitations of claim 1, and Griffith further teaches the storage cells (102) are connected in series to extend from a first end storage cell (cell 102 adjacent 108) to a second end storage cell (cell 102 adjacent 110) in a segmented arrangement and comprising: connecting conduits (104) interconnecting adjacent of the storage cells, wherein the port (108) is disposed at the first end storage cell.   and the heat sink is disposed in the second end storage cell; wherein the storage cells are configured so that a fuel introduced into the storage vessel through the port must travel through every one of the storage cells to reach the heat sink.  
Regarding claim 8, Heung teaches the limitations of claim 1, and Heung further teaches
 the heat sink (26) comprises a structure that extends completely across at least one of the storage cells.
Regarding claim 9, Heung teaches the limitations of claim 8, and Heung further teaches
 the structure includes a cooling tube (22) configured to contain a coolant, however, is silent to multiple tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include multiple tubes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (See MPEP 2144.04 VI. B.)
Regarding claim 10, Heung teaches the limitations of claim 1, and Heung further teaches
 an adsorbent (36) disposed within voids defined by the heat sink.

Heung does not teach a plurality of storage cells defining a port that opens into the storage vessel 
Griffith teaches a plurality of storage cells defining a port that opens into the storage vessel  (see cells 102 of tank 100; Fig. 1), in order to densely pack a gas storage vessel into an irregularly shaped volume (¶[0028]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the storage cells of Griffith, in order to densely pack a gas storage vessel into an irregularly shaped volume (¶[0028]).
Heung does not teach a fill conduit connected with the port; a supply conduit configured to fill the storage vessel through the port; a control valve connected with the fill conduit and with the supply conduit and configured to control the fill of the storage vessel with fluid. 
Bushko teaches (Fig. 1-2) a fill conduit (see line from second valve 18 to inlet 35) connected with the port; a supply conduit (see line from source 24 to second valve 18) configured to fill the storage vessel through the port; a control valve (second valve 18) connected with the fill conduit and with the supply conduit and configured to control the fill of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the fill conduit and flow controls of Bushko, in order to control the flow of the gas and its temperature (¶[0017-0018]).
Regarding claim 12, Heung teaches the limitations of claim 11, and Bushko further teaches a temperature sensor (39) positioned to monitor heat in the storage vessel, wherein the valve (second valve 18 is capable of being operated in such a manner) is configured to modulate filling the storage vessel through the port when the heat is above a threshold temperature, wherein the threshold temperature is lower than the maximum temperature.
Regarding claim 14, Heung teaches the limitations of claim 11, and Griffith further teaches the storage cells (102) are connected in series to extend from a first end storage cell (cell 102 adjacent 108) to a second end storage cell (cell 102 adjacent 110) in a segmented arrangement and comprising: connecting conduits (104) interconnecting adjacent of the storage cells, wherein the port (108) is disposed at the first end storage cell.   and the heat sink is disposed in the second end storage cell; wherein the storage cells are configured so that a fuel introduced into the storage vessel through the port must travel through every one of the storage cells to reach the heat sink.  
Regarding claim 15, Heung teaches the limitations of claim 11, and Heung further teaches the heat sink (26) comprises a structure that extends completely across at least one of the storage cells.

Regarding claim 17, Heung teaches the limitations of claim 15, and Heung further teaches an adsorbent (36) disposed within voids defined by the heat sink structure.
Regarding claim 19, Heung teaches the limitations of claim 11, and Bushko further teaches a pre-cooler (30) disposed in the supply conduit and configured to effect cooling of the fluid supplied to the storage vessel prior to delivery into the storage vessel to offset heat generated during fill of the storage vessel; and a flow control unit (first valve 18) disposed in the supply conduit between the pre-cooler (30) and the valve (second valve 18), the flow control unit configured to close the supply conduit.
Regarding claim 20, Heung teaches a storage vessel (20; Fig. 1) comprising: the storage vessel defining a first port (32) that opens into the storage vessel; and a heat sink (26) disposed in the storage vessel, the heat sink comprising a material (aluminum foam – Col. 2, lines 45-50) selected to have a heat capacity to receive heat generated during fill of the storage vessel to maintain the fluid below a maximum temperature.
Heung does not teach a plurality of storage cells defining a port that opens into the storage vessel 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the storage cells of Griffith, in order to densely pack a gas storage vessel into an irregularly shaped volume (¶[0028]).
Heung does not teach a fill conduit connected with the port; a supply conduit configured to fill the storage vessel through the port; a pre-cooler disposed in the supply conduit to cool fluid entering the storage vessel through the supply conduit; a control valve disposed in the supply conduit between the pre-cooler and the storage vessel and configured to control flow of a fluid to the port; a control unit disposed in the supply conduit between the pre-cooler and the control valve and configured to close the supply conduit.
Bushko teaches (Fig. 1-2) a fill conduit (see line from second valve 18 to inlet 35) connected with the port; a supply conduit (see line from source 24 to second valve 18) configured to fill the storage vessel through the port; a pre-cooler (30) disposed in the supply conduit to cool fluid entering the storage vessel through the supply conduit; a control valve (second valve 18) disposed in the supply conduit between the pre-cooler (30) and the storage vessel and configured to control flow of a fluid to the port; a control unit (first valve 18) disposed in the supply conduit between the pre-cooler (30) and the control valve (second valve 18) and configured to close the supply conduit, in order to control the flow of the gas and its temperature (¶[0017-0018]).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heung (US6015041) in view of Griffith (US20140305951) and Bushko (US20050287407), and Schmidt-Ihn (US20090095016).
Regarding claim 2, Heung teaches the limitations of claim 1, and Griffith further teaches    storage cells comprise first and second end storage cells connected by at least one intermediate cell (see cells 102 from 108 to 110), and Heung does not teach wherein the heat sink is disposed in one of the end cells only and not in the other end cell or in the intermediate cell.
Schmidt-Ihn teaches the heat sink means (while the means is not shown explicitly, 18 is cooled via loop of Fig. 5) is disposed in one of the end cells only (18) and not in the other end cell or in the intermediate cell (16 is merely a pressure reservoir), in order to combine both solid storage and pressure reservoir storage, thereby increasing the storage capacity with only a moderate increase in weight (¶[0015]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include wherein the heat sink is disposed in one of the end cells only and not in the other end cell or in the intermediate cell in light of the teachings of Schmidt-Ihn, in order to combine both solid storage and pressure reservoir storage, thereby increasing the storage capacity with only a moderate increase in weight (¶[0015]).
Claims 6/13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heung (US6015041) in view of Griffith (US20140305951), Bushko (US20050287407) and Lee (US20090185972).
Regarding claim 6/13, Heung teaches the limitations of claim 1/11, and Heung further teaches the heat sink comprises a phase change material selected to have a latent heat capacity to receive heat generated during fill of the storage vessel to maintain the fluid below a maximum temperature.
Heung does not teach the heat sink comprises a phase change material selected to have a latent heat capacity to receive heat generated during fill of the storage vessel to maintain the fluid below a maximum temperature.
Lee teaches the heat sink (4; Fig. 1) comprises a phase change material (liquid nitrogen - ¶[0025]) selected to have a latent heat capacity to receive heat generated during fill of the storage vessel to maintain the fluid below a maximum temperature, in order to passively provide refrigeration to the storage vessel (¶[0005]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the phase change material of Lee, in order to passively provide refrigeration to the storage vessel (¶[0005]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heung (US6015041) in view of Griffith (US20140305951), Bushko (US20050287407) and Li (US20110111954). 
Regarding claim 18, Heung teaches the limitations of claim 15, and Heung further teaches the structure comprises a micro-truss foam. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heung to include the microstructure foam of Li, in order to enhance the storage kinetics of the gas (¶[0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763